DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Applicant’s arguments, see Applicant’s Claim Amendment and Remarks, filed 12/23/2020, with respect to the rejection(s) of claim(s) 35-61 under Mobley et al. (US Pub. No. 2013/0301673 A1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of “Using a Wearable Computer for Continuous Learning and Support”, Najjar et al..

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely 


Claims 35, 36, 37, 38, 39, 40-47; 48 & 52 & 55, 49, 50, 51, 53, 54, 56-57, 58, 59-60, 62-64; 61 & 65 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 & 14-15, 12, 15, 22, 5 & 4, 6-13; 16 & 21, 31, 18, 32, 32, 20, 22-23, 27, 29-30, 32; 33 & 31-32 of U.S. Patent No. 10,475,046 (simply “10,475,046” hereinbelow). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following.

Regard claim 35, claims 1 & 14-15 of U.S. Patent No. 10,475,046 disclose a handheld computer (col. 22, lines 52-53) comprising:
at least one output (col. 22, line 55); and
at least one processor (col. 22, line 58) configured to:
guide a user of the handheld computer, via the at least one output, to perform at least one action according to a stored monitoring protocol (col. 23, lines 60-61);
receive information relating to a measurement of an environmental condition (col. 22, lines 63-64); and
based on the information, determine whether the at least one action was performed according to the stored monitoring protocol (col. 23, line 64 to col. 24, line 2); and
in response to determining that the at least one action includes at least one deviation by the user from the stored monitoring protocol, guide the user to perform a corrective action to correct the at least one deviating action by the user (col. 23, line 57 to col. 24, line 2).

	In addition, claims 1 and 14-15 of 10,475,046 are more specific than claim 35 of present application.  Conflicting claims in the instant application are not patentably distinct because conflicting claims are broader and generic with respect to the applied reference claims, i.e., an obvious variation.  Many decisions support the fact that a broad or generic claim is obvious from a specific claim, i.e., an obvious variation.  See In re Van Ornum and Stang, 214 USPQ 761 (CCPA 1982); In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993); In re Vogel and Vogel, 164 USPQ 619 (CCPA 1970); In re Berg (CA FC) 46 USPQ 2d 1226 (3/30/1998); Eli 

	Regard claims 36, 37, 38, 39, 40-47, claims 1 & 14-15 of 10,475,046 disclose everything claimed as applied above.  In addition, claims 12, 15, 22, 5 & 4, 6-13 of 10,475,046, respectively, disclose every single feature further claimed (col. 23, lines 47-52; col. 23, line 63 to col. 24, line 2; col. 24, lines 42-51; col. 23, lines 6-15; col. 23, lines 16-54).

	Regard claims 48 & 52 & 55, claims 16 & 21 of U.S. Patent No. 10,475,046 disclose a method of operating a handheld computer (col. 24, lines 3-4), the method comprising:
receive information relating to a measurement of an environmental condition (col. 24, lines 6-15), wherein the information comprises a video from an image sensor of the handheld computer depicting the measurement being determined (col. 24, lines 16-18); and
	based on the information, determine whether the at least one action was performed according to the stored monitoring protocol (col. 24, lines 16-18); and
	storing the video (col. 24, lines 36-41) as cited in claim 48;
	wherein:
	the information comprises video and/or audio of the measurement being determined, wherein the video and/or the audio is configured to provide:
	a record of the measurement being determined; and
	supplemental information about an object measured, a region measured, and/or conditions of the measurement (col. 24, lines 36-41) as cited in claim 52;
	wherein:
	the video and/or the audio is configured to provide:
	a record of the measurement being determined and
	supplemental information about an object measured, a region measured, and/or conditions of the measurement (col. 24, lines 36-41) as cited in claim 52.	

  Conflicting claims in the instant application are not patentably distinct because conflicting claims are broader and generic with respect to the applied reference claims, i.e., an obvious variation.  Many decisions support the fact that a broad or generic claim is obvious from a specific claim, i.e., an obvious variation.  See In re Van Ornum and Stang, 214 USPQ 761 (CCPA 1982); In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993); In re Vogel and Vogel, 164 USPQ 619 (CCPA 1970); In re Berg (CA FC) 46 USPQ 2d 1226 (3/30/1998); Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2d 1865 (CA FC 2001).  It is well settled that omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before.  This notion is supported by In re KARLSON, 136 USPQ 184 (1963); In re Nelson, 95 USPQ 82 (CCPA 1952); and In re Eliot, 25 USPQ 111 (CCPA 1935).

	Regard claims 49, 50, 51, 53, 54, 56-57, 58, 59-60, and 62-64, claims 16 & 21 of 10,475,046 disclose everything claimed as applied above.  In addition, claims 31, 18, 32, 32, 20, 22-23, 27, 29-30, and 32 of 10,475,046, respectively, disclose every single feature further claimed (col. 25, lines 19-21; col. 24, lines 24-26; col. 26, lines 1-6; col. 26, lines 1-6; col. 26, lines 1-6; col. 24, lines 30-35; col. 24, lines 42-54; col. 25, lines 1-4; col. 25, lines 9-18; col. 26, lines 1-6).

	Regard claims 61 & 65, claims 33 & 31-32 of U.S. Patent No. 10,475,046 disclose a non-transitory computer readable storage medium encoded with computer-executable instructions that, when executed by a processor, cause a handheld computer to perform a method (col. 26, lines 7-10), the method comprising:
guiding a user of the handheld computer according to a stored monitoring protocol to perform at least one action (col. 25, lines 20-21);
storing a video from an image sensor of the handheld computer depicting the at least one action (col. 23, line 62 to col. 24, line 2); and
determining whether the at least one action was performed according to the stored monitoring protocol (col. 26, lines 2-6) as cited in claim 61;
wherein the method further comprises:
col. 26, lines 1-6) as cited in claim 65.

	In addition, claim 33 & 31-32 of 10,475,046 are more specific than claims 61 & 65 of present application.  Conflicting claims in the instant application are not patentably distinct because conflicting claims are broader and generic with respect to the applied reference claims, i.e., an obvious variation.  Many decisions support the fact that a broad or generic claim is obvious from a specific claim, i.e., an obvious variation.  See In re Van Ornum and Stang, 214 USPQ 761 (CCPA 1982); In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993); In re Vogel and Vogel, 164 USPQ 619 (CCPA 1970); In re Berg (CA FC) 46 USPQ 2d 1226 (3/30/1998); Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2d 1865 (CA FC 2001).  It is well settled that omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before.  This notion is supported by In re KARLSON, 136 USPQ 184 (1963); In re Nelson, 95 USPQ 82 (CCPA 1952); and In re Eliot, 25 USPQ 111 (CCPA 1935).
	
Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 35-65 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Using a Wearable Computer for Continuous Learning and Support”, Najjar et al..

Figure 2) comprising:
at least one output (Figure 2); and
at least one processor (Figures 1 & 2) configured to:
guide a user of the handheld computer, via the at least one output, to perform at least one action according to a stored monitoring protocol (e.g., protocol such as specific tasks in a factory setting) (Figure 2, page 72, 3.2. FAST Wearable Computer section; Figure 3, pages 72-733.3. Industrial Applications section);
receive information relating to a measurement of an environmental condition (Figure 3, pages 72-733.3. Industrial Applications section); and
based on the information, determine whether the at least one action was performed according to the stored monitoring protocol (Figure 3, pages 72-733.3. Industrial Applications section); and
in response to determining that the at least one action includes at least one deviation by the user from the stored monitoring protocol, guide the user to perform a corrective action to correct the at least one deviating action by the user (e.g., “We are applying the wearable computer and electronic performance support system to improve employee performance in an industrial setting [11–13,18]. One application helps mobile quality assurance workers to collect real-time quality assurance data from anywhere in a food processing plant. Our system allows a worker to manipulate product samples with her hands while using her voice to enter the desired data. As the quality assurance worker makes entries, the values appear on the head-mounted display and are repeated over the earphone. Figure 3 shows a sample screen from an application used to record the temperatures of meat samples. The screen shows that when a value is out of the normal range, the computer automatically adds a notation and will eventually use electronic mail to notify appropriate supervisory personnel.” - Figure 3, pages 72-733.3. Industrial Applications section).

	As to claim 36, Najjar et al. disclose a handheld computer (Figure 2), wherein:
	the protocol identifies at least one of:
	an item at each of a plurality of locations of measurements (Figure 3),
	a type of measurement that the measurement should be (Figure 3),
	a type of a probe to be used in making the measurement (Figure 3),
	the frequency of measurements (Figure 3),
	allowable range or allowable variation in measured values (Figure 3),
	actions to be taken when a deviation from the protocol is detected (Figure 3), and
e.g., “We are applying the wearable computer and electronic performance support system to improve employee performance in an industrial setting [11–13,18]. One application helps mobile quality assurance workers to collect real-time quality assurance data from anywhere in a food processing plant. Our system allows a worker to manipulate product samples with her hands while using her voice to enter the desired data. As the quality assurance worker makes entries, the values appear on the head-mounted display and are repeated over the earphone. Figure 3 shows a sample screen from an application used to record the temperatures of meat samples. The screen shows that when a value is out of the normal range, the computer automatically adds a notation and will eventually use electronic mail to notify appropriate supervisory personnel.” - Figure 3, pages 72-733.3. Industrial Applications section). 

	Referring to claim 37, Najjar et al. disclose a handheld computer (Figure 2), wherein:
	the at least one processor is configured to:
	compare the action and/or results of the action to the protocol (Figure 3); and
	if the action and/or the results do not satisfy the protocol (Figure 3),
	log that the results do not satisfy the protocol (Figure 3) (e.g., “We are applying the wearable computer and electronic performance support system to improve employee performance in an industrial setting [11–13,18]. One application helps mobile quality assurance workers to collect real-time quality assurance data from anywhere in a food processing plant. Our system allows a worker to manipulate product samples with her hands while using her voice to enter the desired data. As the quality assurance worker makes entries, the values appear on the head-mounted display and are repeated over the earphone. Figure 3 shows a sample screen from an application used to record the temperatures of meat samples. The screen shows that when a value is out of the normal range, the computer automatically adds a notation and will eventually use electronic mail to notify appropriate supervisory personnel.” - Figure 3, pages 72-733.3. Industrial Applications section).
	As to claim 38, Najjar et al. disclose a handheld computer (Figure 2), wherein:
	the at least one processor is configured to:
	determine whether a probe is being used improperly based on the information (e.g., “For example, in a factory repair situation, the support system can provide all of the following: instrumentation to monitor a problem, tools to analyze the data collected, advice on narrowing down the problem and instruction on the required repair procedure [7]. This instruction can be followed by an opportunity for the worker to use the system to examine similar kinds of problems or to simulate other faults and subsequent diagnoses.” – page 71, 3. Factory Automation Support Technology (FAST) section).

	Referring to claim 39, Najjar et al. disclose a handheld computer (Figure 2), wherein:
e.g., “We are applying the wearable computer and electronic performance support system to improve employee performance in an industrial setting [11–13,18]. One application helps mobile quality assurance workers to collect real-time quality assurance data from anywhere in a food processing plant. Our system allows a worker to manipulate product samples with her hands while using her voice to enter the desired data. As the quality assurance worker makes entries, the values appear on the head-mounted display and are repeated over the earphone. Figure 3 shows a sample screen from an application used to record the temperatures of meat samples. The screen shows that when a value is out of the normal range, the computer automatically adds a notation and will eventually use electronic mail to notify appropriate supervisory personnel.” - Figure 3, pages 72-733.3. Industrial Applications section).

	 As to claim 40, Najjar et al. disclose a handheld computer (Figure 2), wherein:
	the handheld computer is configured to record a signal, in association with the signal, the information, wherein the information is available via one or more components of the handheld computer (e.g., “We are applying the wearable computer and electronic performance support system to improve employee performance in an industrial setting [11–13,18]. One application helps mobile quality assurance workers to collect real-time quality assurance data from anywhere in a food processing plant. Our system allows a worker to manipulate product samples with her hands while using her voice to enter the desired data. As the quality assurance worker makes entries, the values appear on the head-mounted display and are repeated over the earphone. Figure 3 shows a sample screen from an application used to record the temperatures of meat samples. The screen shows that when a value is out of the normal range, the computer automatically adds a notation and will eventually use electronic mail to notify appropriate supervisory personnel.” - Figure 3, pages 72-733.3. Industrial Applications section).

	Referring to claim 41, Najjar et al. disclose a handheld computer (Figure 2), wherein:
	the signal and the information creates a log of monitoring (e.g., “We are applying the wearable computer and electronic performance support system to improve employee performance in an industrial setting [11–13,18]. One application helps mobile quality assurance workers to collect real-time quality assurance data from anywhere in a food processing plant. Our system allows a worker to manipulate product samples with her hands while using her voice to enter the desired data. As the quality assurance worker makes entries, the values appear on the head-mounted display and are repeated over the earphone. Figure 3 shows a sample screen from an application used to record the temperatures of meat samples. The screen shows that when a value is out of the normal range, the computer automatically adds a notation and will eventually use electronic mail to notify appropriate supervisory personnel.” - Figure 3, pages 72-733.3. Industrial Applications section).

Figure 2), wherein:
	the information comprises a time when the measurement was determined, a location where the measurement was determined, a user that caused or allowed the measurement to be determined, and/or an indication of whether the signal fits a criterion (e.g., “We are applying the wearable computer and electronic performance support system to improve employee performance in an industrial setting [11–13,18]. One application helps mobile quality assurance workers to collect real-time quality assurance data from anywhere in a food processing plant. Our system allows a worker to manipulate product samples with her hands while using her voice to enter the desired data. As the quality assurance worker makes entries, the values appear on the head-mounted display and are repeated over the earphone. Figure 3 shows a sample screen from an application used to record the temperatures of meat samples. The screen shows that when a value is out of the normal range, the computer automatically adds a notation and will eventually use electronic mail to notify appropriate supervisory personnel.” - Figure 3, pages 72-733.3. Industrial Applications section).

	Referring to claim 43, Najjar et al. disclose a handheld computer (Figure 2), wherein:
	the information comprises video and/or audio of the measurement being determined (Figures 2 & 3), wherein the video and/or the audio is configured to provide:
	a record of the measurement being determined (Figure 3); and 
	supplemental information about an object measured, a region measured, and/or conditions of the measurement (e.g., “We are applying the wearable computer and electronic performance support system to improve employee performance in an industrial setting [11–13,18]. One application helps mobile quality assurance workers to collect real-time quality assurance data from anywhere in a food processing plant. Our system allows a worker to manipulate product samples with her hands while using her voice to enter the desired data. As the quality assurance worker makes entries, the values appear on the head-mounted display and are repeated over the earphone. Figure 3 shows a sample screen from an application used to record the temperatures of meat samples. The screen shows that when a value is out of the normal range, the computer automatically adds a notation and will eventually use electronic mail to notify appropriate supervisory personnel.” - Figure 3, pages 72-733.3. Industrial Applications section).

	As to claim 44, Najjar et al. disclose a handheld computer (Figure 2), wherein:
	the handheld computer is further configured to:
	perform processing of the signal and/or the information (e.g., “We are applying the wearable computer and electronic performance support system to improve employee performance in an industrial setting [11–13,18]. One application helps mobile quality assurance workers to collect real-time quality assurance data from anywhere in a food processing plant. Our system allows a worker to manipulate product samples with her hands while using her voice to enter the desired data. As the quality assurance worker makes entries, the values appear on the head-mounted display and are repeated over the earphone. Figure 3 shows a sample screen from an application used to record the temperatures of meat samples. The screen shows that when a value is out of the normal range, the computer automatically adds a notation and will eventually use electronic mail to notify appropriate supervisory personnel.” - Figure 3, pages 72-733.3. Industrial Applications section); and
	selectively generate a message and/or a report based on results of the processing (e.g., “We are applying the wearable computer and electronic performance support system to improve employee performance in an industrial setting [11–13,18]. One application helps mobile quality assurance workers to collect real-time quality assurance data from anywhere in a food processing plant. Our system allows a worker to manipulate product samples with her hands while using her voice to enter the desired data. As the quality assurance worker makes entries, the values appear on the head-mounted display and are repeated over the earphone. Figure 3 shows a sample screen from an application used to record the temperatures of meat samples. The screen shows that when a value is out of the normal range, the computer automatically adds a notation and will eventually use electronic mail to notify appropriate supervisory personnel.” - Figure 3, pages 72-733.3. Industrial Applications section).

	Referring to claim 45, Najjar et al. disclose a handheld computer (Figure 2), wherein:
	the processing of the signal and/or the information comprises comparing the signal and/or the information to the stored monitoring protocol (e.g., “We are applying the wearable computer and electronic performance support system to improve employee performance in an industrial setting [11–13,18]. One application helps mobile quality assurance workers to collect real-time quality assurance data from anywhere in a food processing plant. Our system allows a worker to manipulate product samples with her hands while using her voice to enter the desired data. As the quality assurance worker makes entries, the values appear on the head-mounted display and are repeated over the earphone. Figure 3 shows a sample screen from an application used to record the temperatures of meat samples. The screen shows that when a value is out of the normal range, the computer automatically adds a notation and will eventually use electronic mail to notify appropriate supervisory personnel.” - Figure 3, pages 72-733.3. Industrial Applications section).

	As to claim 46, Najjar et al. disclose a handheld computer (Figure 2), wherein:
	the stored monitoring protocol comprises a predefined acceptable range of the signal and/or of the information, wherein the information comprises a time of measurement, a frequency of measurement, a location of measurement, and/or a measurement method (e.g., “We are applying the wearable computer and electronic performance support system to improve employee performance in an industrial setting [11–13,18]. One application helps mobile quality assurance workers to collect real-time quality assurance data from anywhere in a food processing plant. Our system allows a worker to manipulate product samples with her hands while using her voice to enter the desired data. As the quality assurance worker makes entries, the values appear on the head-mounted display and are repeated over the earphone. Figure 3 shows a sample screen from an application used to record the temperatures of meat samples. The screen shows that when a value is out of the normal range, the computer automatically adds a notation and will eventually use electronic mail to notify appropriate supervisory personnel.” - Figure 3, pages 72-733.3. Industrial Applications section). 

	Referring to claim 47, Najjar et al. disclose a handheld computer (Figure 2), wherein:
	the message comprises an alert indicating that the signal and/or the information deviates from the stored monitoring protocol (e.g., “We are applying the wearable computer and electronic performance support system to improve employee performance in an industrial setting [11–13,18]. One application helps mobile quality assurance workers to collect real-time quality assurance data from anywhere in a food processing plant. Our system allows a worker to manipulate product samples with her hands while using her voice to enter the desired data. As the quality assurance worker makes entries, the values appear on the head-mounted display and are repeated over the earphone. Figure 3 shows a sample screen from an application used to record the temperatures of meat samples. The screen shows that when a value is out of the normal range, the computer automatically adds a notation and will eventually use electronic mail to notify appropriate supervisory personnel.” - Figure 3, pages 72-733.3. Industrial Applications section).

	As to claim 48, Najjar et al. disclose a method of operating a handheld computer (Figure 2), the method comprising:
receiving information relating to a measurement of an environmental condition (e.g., “We are applying the wearable computer and electronic performance support system to improve employee performance in an industrial setting [11–13,18]. One application helps mobile quality assurance workers to collect real-time quality assurance data from anywhere in a food processing plant. Our system allows a worker to manipulate product samples with her hands while using her voice to enter the desired data. As the quality assurance worker makes entries, the values appear on the head-mounted display and are repeated over the earphone. Figure 3 shows a sample screen from an application used to record the temperatures of meat samples. The screen shows that when a value is out of the normal range, the computer automatically adds a notation and will eventually use electronic mail to notify appropriate supervisory personnel.” - Figure 3, pages 72-733.3. Industrial Applications section), wherein the information comprises a video from an image sensor of the handheld computer depicting the measurement being determined (e.g., “The main component of the FAST system is a database of information (or “infobase”) containing the materials a worker needs to support the performance of a particular task. The information may be textual, such as on-line operating procedures, product information, specifications, reference manuals, up-to-the-minute change orders, glossaries, policies, messages from a supervisor, and a list of where to go for additional help. The information may also be visual or auditory, such as circuit diagrams, reference pictures for inspection tasks, and audio/video demonstrations of procedures. Each of the elements can be indexed according to function, location in the plant, purpose, intended audience, security restriction” – page 71, 3. Factory Automation Support Technology (FAST) section, Figure 1; page 72, 3.2. FAST Wearable Computer section);
based on the information, determine whether the at least one action was performed according to a stored monitoring protocol (e.g., “We are applying the wearable computer and electronic performance support system to improve employee performance in an industrial setting [11–13,18]. One application helps mobile quality assurance workers to collect real-time quality assurance data from anywhere in a food processing plant. Our system allows a worker to manipulate product samples with her hands while using her voice to enter the desired data. As the quality assurance worker makes entries, the values appear on the head-mounted display and are repeated over the earphone. Figure 3 shows a sample screen from an application used to record the temperatures of meat samples. The screen shows that when a value is out of the normal range, the computer automatically adds a notation and will eventually use electronic mail to notify appropriate supervisory personnel.” - Figure 3, pages 72-733.3. Industrial Applications section); and
storing the video (e.g., “We are applying the wearable computer and electronic performance support system to improve employee performance in an industrial setting [11–13,18]. One application helps mobile quality assurance workers to collect real-time quality assurance data from anywhere in a food processing plant. Our system allows a worker to manipulate product samples with her hands while using her voice to enter the desired data. As the quality assurance worker makes entries, the values appear on the head-mounted display and are repeated over the earphone. Figure 3 shows a sample screen from an application used to record the temperatures of meat samples. The screen shows that when a value is out of the normal range, the computer automatically adds a notation and will eventually use electronic mail to notify appropriate supervisory personnel.” - Figure 3, pages 72-733.3. Industrial Applications section).

Referring to claim 49, Najjar et al. disclose a method of operating a handheld computer (Figure 2), wherein the method comprises:
guiding a user of the handheld computer to perform at least one action (e.g.,) according to the protocol (e.g., protocol such as specific tasks in a factory setting) (Figure 2, page 72, 3.2. FAST Wearable Computer section; Figure 3, pages 72-733.3. Industrial Applications section).

As to claim 50, Najjar et al. disclose a method of operating a handheld computer (Figure 2), wherein the method comprises:
	recording a signal representative of a value from a probe based on the measurement of the environmental condition (e.g., “We are applying the wearable computer and electronic performance support system to improve employee performance in an industrial setting [11–13,18]. One application helps mobile quality assurance workers to collect real-time quality assurance data from anywhere in a food processing plant. Our system allows a worker to manipulate product samples with her hands while using her voice to enter the desired data. As the quality assurance worker makes entries, the values appear on the head-mounted display and are repeated over the earphone. Figure 3 shows a sample screen from an application used to record the temperatures of meat samples. The screen shows that when a value is out of the normal range, the computer automatically adds a notation and will eventually use electronic mail to notify appropriate supervisory personnel.” - Figure 3, pages 72-733.3. Industrial Applications section).

	Referring to claim 51, Najjar et al. disclose a method of operating a handheld computer (Figure 2), wherein the method comprises:
	comparing the action and/or results of the action to the protocol (Figure 3); and
	if the action and/or the results do not satisfy the protocol (Figure 3),
	logging that the results do not satisfy the protocol (Figure 3) (e.g., “We are applying the wearable computer and electronic performance support system to improve employee performance in an industrial setting [11–13,18]. One application helps mobile quality assurance workers to collect real-time quality assurance data from anywhere in a food processing plant. Our system allows a worker to manipulate product samples with her hands while using her voice to enter the desired data. As the quality assurance worker makes entries, the values appear on the head-mounted display and are repeated over the earphone. Figure 3 shows a sample screen from an application used to record the temperatures of meat samples. The screen shows that when a value is out of the normal range, the computer automatically adds a notation and will eventually use electronic mail to notify appropriate supervisory personnel.” - Figure 3, pages 72-733.3. Industrial Applications section).

	As to claim 52, Najjar et al. disclose a method of operating a handheld computer (Figure 2), wherein:
	the information comprises video and/or audio of the measurement being determined (Figures 2 & 3), wherein the video and/or the audio is configured to provide:
	a record of the measurement being determined (Figure 3); and 
	supplemental information about an object measured, a region measured, and/or conditions of the measurement (e.g., “We are applying the wearable computer and electronic performance support system to improve employee performance in an industrial setting [11–13,18]. One application helps mobile quality assurance workers to collect real-time quality assurance data from anywhere in a food processing plant. Our system allows a worker to manipulate product samples with her hands while using her voice to enter the desired data. As the quality assurance worker makes entries, the values appear on the head-mounted display and are repeated over the earphone. Figure 3 shows a sample screen from an application used to record the temperatures of meat samples. The screen shows that when a value is out of the normal range, the computer automatically adds a notation and will eventually use electronic mail to notify appropriate supervisory personnel.” - Figure 3, pages 72-733.3. Industrial Applications section).

	Referring to claim 53, Najjar et al. disclose a method of operating a handheld computer (Figure 2), wherein the method comprises:
	compare the action and/or results of the action to the protocol (Figure 3); and
	if the action does not satisfy the protocol, guiding the user to perform a corrective action (Figure 3) (e.g., “We are applying the wearable computer and electronic performance support system to improve employee performance in an industrial setting [11–13,18]. One application helps mobile quality assurance workers to collect real-time quality assurance data from anywhere in a food processing plant. Our system allows a worker to manipulate product samples with her hands while using her voice to enter the desired data. As the quality assurance worker makes entries, the values appear on the head-mounted display and are repeated over the earphone. Figure 3 shows a sample screen from an application used to record the temperatures of meat samples. The screen shows that when a value is out of the normal range, the computer automatically adds a notation and will eventually use electronic mail to notify appropriate supervisory personnel.” - Figure 3, pages 72-733.3. Industrial Applications section).

	As to claim 54, Najjar et al. disclose a method of operating a handheld computer (Figure 2), wherein:
	the information further comprises a time when the measurement was determined, a location where the measurement was determined, a user that caused or allowed the measurement to be determined (e.g., “We are applying the wearable computer and electronic performance support system to improve employee performance in an industrial setting [11–13,18]. One application helps mobile quality assurance workers to collect real-time quality assurance data from anywhere in a food processing plant. Our system allows a worker to manipulate product samples with her hands while using her voice to enter the desired data. As the quality assurance worker makes entries, the values appear on the head-mounted display and are repeated over the earphone. Figure 3 shows a sample screen from an application used to record the temperatures of meat samples. The screen shows that when a value is out of the normal range, the computer automatically adds a notation and will eventually use electronic mail to notify appropriate supervisory personnel.” - Figure 3, pages 72-733.3. Industrial Applications section).

	Referring to claim 55, Najjar et al. disclose a method of operating a handheld computer (Figure 2), wherein:
 	the video and/or the audio is configured to provide:
Figure 3); and 
	supplemental information about an object measured, a region measured, and/or conditions of the measurement (e.g., “We are applying the wearable computer and electronic performance support system to improve employee performance in an industrial setting [11–13,18]. One application helps mobile quality assurance workers to collect real-time quality assurance data from anywhere in a food processing plant. Our system allows a worker to manipulate product samples with her hands while using her voice to enter the desired data. As the quality assurance worker makes entries, the values appear on the head-mounted display and are repeated over the earphone. Figure 3 shows a sample screen from an application used to record the temperatures of meat samples. The screen shows that when a value is out of the normal range, the computer automatically adds a notation and will eventually use electronic mail to notify appropriate supervisory personnel.” - Figure 3, pages 72-733.3. Industrial Applications section).

	As to claim 56, Najjar et al. disclose a method of operating a handheld computer (Figure 2), wherein:
	recording the video and/or the audio comprises:
	detecting a trigger event (e.g., “We are applying the wearable computer and electronic performance support system to improve employee performance in an industrial setting [11–13,18]. One application helps mobile quality assurance workers to collect real-time quality assurance data from anywhere in a food processing plant. Our system allows a worker to manipulate product samples with her hands while using her voice to enter the desired data. As the quality assurance worker makes entries, the values appear on the head-mounted display and are repeated over the earphone. Figure 3 shows a sample screen from an application used to record the temperatures of meat samples. The screen shows that when a value is out of the normal range, the computer automatically adds a notation and will eventually use electronic mail to notify appropriate supervisory personnel.” - Figure 3, pages 72-733.3. Industrial Applications section);
	identifying a start time for the recording (Figure 3);
	determining whether the recording is proper (Figure 3);
	if the recording is determining to be proper, continuing the recording (Figure 3); and
	upon detecting removal of the probe, identifying a stop time for the recording and stopping the recording at the stop time (Figure 3 showing “Time”, “Erase”, “Quit”) (e.g., “We are applying the wearable computer and electronic performance support system to improve employee performance in an industrial setting [11–13,18]. One application helps mobile quality assurance workers to collect real-time quality assurance data from anywhere in a food processing plant. Our system allows a worker to manipulate product samples with her hands while using her voice to enter the desired data. As the quality assurance worker makes entries, the values appear on the head-mounted display and are repeated over the earphone. Figure 3 shows a sample screen from an application used to record the temperatures of meat samples. The screen shows that when a value is out of the normal range, the computer automatically adds a notation and will eventually use electronic mail to notify appropriate supervisory personnel.” - Figure 3, pages 72-733.3. Industrial Applications section).

	Referring to claim 57, Najjar et al. disclose a method of operating a handheld computer (Figure 2), wherein:
	detecting the trigger event comprises detecting an indication that the measurement will be determined (e.g., “We are applying the wearable computer and electronic performance support system to improve employee performance in an industrial setting [11–13,18]. One application helps mobile quality assurance workers to collect real-time quality assurance data from anywhere in a food processing plant. Our system allows a worker to manipulate product samples with her hands while using her voice to enter the desired data. As the quality assurance worker makes entries, the values appear on the head-mounted display and are repeated over the earphone. Figure 3 shows a sample screen from an application used to record the temperatures of meat samples. The screen shows that when a value is out of the normal range, the computer automatically adds a notation and will eventually use electronic mail to notify appropriate supervisory personnel.” - Figure 3, pages 72-733.3. Industrial Applications section).

	As to claim 58, Najjar et al. disclose a method of operating a handheld computer (Figure 2), further comprising:
	processing the information (Figure 3); and
	selectively generating a message and/or a report based on results of the processing (e.g., “We are applying the wearable computer and electronic performance support system to improve employee performance in an industrial setting [11–13,18]. One application helps mobile quality assurance workers to collect real-time quality assurance data from anywhere in a food processing plant. Our system allows a worker to manipulate product samples with her hands while using her voice to enter the desired data. As the quality assurance worker makes entries, the values appear on the head-mounted display and are repeated over the earphone. Figure 3 shows a sample screen from an application used to record the temperatures of meat samples. The screen shows that when a value is out of the normal range, the computer automatically adds a notation and will eventually use electronic mail to notify appropriate supervisory personnel.” - Figure 3, pages 72-733.3. Industrial Applications section).

	Referring to claim 59, Najjar et al. disclose a method of operating a handheld computer (Figure 2), wherein:
e.g., “We are applying the wearable computer and electronic performance support system to improve employee performance in an industrial setting [11–13,18]. One application helps mobile quality assurance workers to collect real-time quality assurance data from anywhere in a food processing plant. Our system allows a worker to manipulate product samples with her hands while using her voice to enter the desired data. As the quality assurance worker makes entries, the values appear on the head-mounted display and are repeated over the earphone. Figure 3 shows a sample screen from an application used to record the temperatures of meat samples. The screen shows that when a value is out of the normal range, the computer automatically adds a notation and will eventually use electronic mail to notify appropriate supervisory personnel.” - Figure 3, pages 72-733.3. Industrial Applications section). 

	As to claim 60, Najjar et al. disclose a method of operating a handheld computer (Figure 2), wherein:
	the message comprises an alert indicating that the information deviates from the stored monitoring protocol (e.g., “We are applying the wearable computer and electronic performance support system to improve employee performance in an industrial setting [11–13,18]. One application helps mobile quality assurance workers to collect real-time quality assurance data from anywhere in a food processing plant. Our system allows a worker to manipulate product samples with her hands while using her voice to enter the desired data. As the quality assurance worker makes entries, the values appear on the head-mounted display and are repeated over the earphone. Figure 3 shows a sample screen from an application used to record the temperatures of meat samples. The screen shows that when a value is out of the normal range, the computer automatically adds a notation and will eventually use electronic mail to notify appropriate supervisory personnel.” - Figure 3, pages 72-733.3. Industrial Applications section).

	Referring to claim 61, Najjar et al. disclose a non-transitory computer readable storage medium encoded with computer-executable instructions that, when executed by a processor, cause a handheld computer to perform a method (Figure 1), the method comprising:
	guiding a user of the handheld computer according to a stored monitoring protocol to perform at least one action (e.g., protocol such as specific tasks in a factory setting) (Figure 2, page 72, 3.2. FAST Wearable Computer section; Figure 3, pages 72-733.3. Industrial Applications section); 
	storing a video from an image sensor of the handheld computer depicting the at least one action (e.g., “The main component of the FAST system is a database of information (or “infobase”) containing the materials a worker needs to support the performance of a particular task. The information may be textual, such as on-line operating procedures, product information, specifications, reference manuals, up-to-the-minute change orders, glossaries, policies, messages from a supervisor, and a list of where to go for additional help. The information may also be visual or auditory, such as circuit diagrams, reference pictures for inspection tasks, and audio/video demonstrations of procedures. Each of the elements can be indexed according to function, location in the plant, purpose, intended audience, security restriction” – page 71, 3. Factory Automation Support Technology (FAST) section, Figure 1; page 72, 3.2. FAST Wearable Computer section); and 
determining whether the at least one action was performed according to the stored monitoring protocol (e.g., “We are applying the wearable computer and electronic performance support system to improve employee performance in an industrial setting [11–13,18]. One application helps mobile quality assurance workers to collect real-time quality assurance data from anywhere in a food processing plant. Our system allows a worker to manipulate product samples with her hands while using her voice to enter the desired data. As the quality assurance worker makes entries, the values appear on the head-mounted display and are repeated over the earphone. Figure 3 shows a sample screen from an application used to record the temperatures of meat samples. The screen shows that when a value is out of the normal range, the computer automatically adds a notation and will eventually use electronic mail to notify appropriate supervisory personnel.” - Figure 3, pages 72-733.3. Industrial Applications section).
As to claim 62, Najjar et al. disclose a method of operating a handheld computer (Figure 2), further comprising:
guiding the user to perform a corrective action by providing an additional opportunity to perform the at least one action (e.g., “We are applying the wearable computer and electronic performance support system to improve employee performance in an industrial setting [11–13,18]. One application helps mobile quality assurance workers to collect real-time quality assurance data from anywhere in a food processing plant. Our system allows a worker to manipulate product samples with her hands while using her voice to enter the desired data. As the quality assurance worker makes entries, the values appear on the head-mounted display and are repeated over the earphone. Figure 3 shows a sample screen from an application used to record the temperatures of meat samples. The screen shows that when a value is out of the normal range, the computer automatically adds a notation and will eventually use electronic mail to notify appropriate supervisory personnel.” - Figure 3, pages 72-733.3. Industrial Applications section).

Referring to claim 63, Najjar et al. disclose a method of operating a handheld computer (Figure 2), wherein:
providing an additional opportunity to perform the at least one action comprises indicating to the user that the measurement should be performed again from a starting position as cited (e.g., “We are applying the wearable computer and electronic performance support system to improve employee performance in an industrial setting [11–13,18]. One application helps mobile quality assurance workers to collect real-time quality assurance data from anywhere in a food processing plant. Our system allows a worker to manipulate product samples with her hands while using her voice to enter the desired data. As the quality assurance worker makes entries, the values appear on the head-mounted display and are repeated over the earphone. Figure 3 shows a sample screen from an application used to record the temperatures of meat samples. The screen shows that when a value is out of the normal range, the computer automatically adds a notation and will eventually use electronic mail to notify appropriate supervisory personnel.” - Figure 3 showing “Time”, “Erase”, “Quit”, pages 72-733.3. Industrial Applications section).

As to claim 64, Najjar et al. disclose a method of operating a handheld computer (Figure 2), wherein:
providing an additional opportunity to perform the at least one action comprises providing to the user a message identifying a potential problem relating to the performance at least one action (e.g., “We are applying the wearable computer and electronic performance support system to improve employee performance in an industrial setting [11–13,18]. One application helps mobile quality assurance workers to collect real-time quality assurance data from anywhere in a food processing plant. Our system allows a worker to manipulate product samples with her hands while using her voice to enter the desired data. As the quality assurance worker makes entries, the values appear on the head-mounted display and are repeated over the earphone. Figure 3 shows a sample screen from an application used to record the temperatures of meat samples. The screen shows that when a value is out of the normal range, the computer automatically adds a notation and will eventually use electronic mail to notify appropriate supervisory personnel.” - Figure 3, pages 72-733.3. Industrial Applications section).
 
Referring to claim 65, Najjar et al. disclose a non-transitory computer readable storage medium encoded with computer-executable instructions that, when executed by a processor, cause a handheld computer to perform a method (Figure 1), wherein the method further comprises:
based on determining that the at least one action was not performed according to the stored monitoring protocol, guiding the user to perform a corrective action to correct at least one deviating action from the stored monitoring protocol (e.g., “We are applying the wearable computer and electronic performance support system to improve employee performance in an industrial setting [11–13,18]. One application helps mobile quality assurance workers to collect real-time quality assurance data from anywhere in a food processing plant. Our system allows a worker to manipulate product samples with her hands while using her voice to enter the desired data. As the quality assurance worker makes entries, the values appear on the head-mounted display and are repeated over the earphone. Figure 3 shows a sample screen from an application used to record the temperatures of meat samples. The screen shows that when a value is out of the normal range, the computer automatically adds a notation and will eventually use electronic mail to notify appropriate supervisory personnel.” - Figure 3, pages 72-733.3. Industrial Applications section).

Response to Arguments
5.	Applicant’s arguments with respect to claim(s) 35-65 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN M LE whose telephone number is (571)272-2276.  The examiner can normally be reached on M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN M LE/Primary Examiner, Art Unit 2864